6«*6-/f

COA#      08-13-00125-CR                  OFFENSE:         19.04

          Emmanuel Armendariz v. The
STYLE: state of Texas                     COUNTY:          El Paso

COA DISPOSITION:    AFFIRMED              TRIAL COURT:     409th District Court


DATE: May 8. 2015          Publish: NO    TC CASE #:       20100D06116




                IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Emmanuel Armendariz v. The
STYLE:   State of Texas                         CCA#:


         APPELLANT_S           Petition         CCA Disposition:    6*6-/5
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

     fleiCs**/                                  JUDGE:
DATE: /l/er. L/J 2£>/4"                         SIGNED:                     PC:

JUDGE:     Pc                                   PUBLISH:                    DNP:




                                                                             MOTION FOR

                                       REHEARING IN CCA IS:

                                       JUDGE: